                  Case 2:17-cr-00273-RSM Document 49 Filed 12/17/20 Page 1 of 1




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
                            UNITED STATES DISTRICT COURT FOR THE
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
 7     UNITED STATES OF AMERICA,                       NO. 17-CR-273-RSM
 8                               Plaintiff
 9                         v.                          ORDER GRANTING
                                                       STIPUATED BRIEFING
10     MEHDI MALEK GHASSABI,
                                                       SCHEDULE
11                              Defendant.
12
13
             This Court, having reviewed the Stipulated Motion of the Parties proposing
14
     a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
15
     IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
16
             a.       The government’s response to the motion should be filed on or before
17
                      January 14, 2021; and
18
             b.       Any reply should then be filed on or before January 21, 2021, and the
19
                      matter noted for that date.
20
             DATED this 17th day of December, 2020.
21
22
23
                                                     A
                                                     RICARDO S. MARTINEZ
24                                                   CHIEF UNITED STATES DISTRICT JUDGE
25 Presented by:
26
   /s/ Vincent T. Lombardi
27 VINCENT T. LOMBARDI
28 Assistant United States Attorney
      ORDER SETTING BRIEFING SCHEDULE/                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Ghassabi, 17-CR-273-RSM - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
